Citation Nr: 0833098	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  06-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Maintenance Center in 
Milwaukee, Wisconsin


THE ISSUE

The propriety of the decision to reduce the appellant's death 
pension benefits effective February 1, 2002.  


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1972 to 
November 1974.  The appellant is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by the 
Department of Veterans Affairs Pension Maintenance Center in 
Milwaukee, Wisconsin.  

On a VA Form 9 received in September 2005 the appellant 
indicated that she desired a hearing before a member of the 
Board.  However, when she submitted her substantive appeal 
(VA Form 9) in March 2006 she indicated that she waived her 
right to an in-person hearing before a member of the Board.  
Consequently, the Board will proceed with the adjudication of 
her appeal.  

The appellant was informed in a January 15, 2005, letter of 
an overpayment of VA death pension benefits that was created 
due to her receipt of Civil Service income since January 
2002.  She submitted a statement received on June 23, 2005, 
in which she arguably raised a claim of waiver of recovery of 
the overpayment due to hardship.  As will be discussed in 
greater detail below, although equity is not a factor in 
considering the propriety of the decision of the Pension 
Maintanence Center to reduce pension benefits, it is a factor 
that can be considered in adjudicating a request for waiver 
of recovery of the resulting overpayment.  The claim for 
waiver of recovery of the overpayment is referred to the 
agency of original jurisdiction for appropriate 
consideration.




FINDINGS OF FACT

1.  The appellant was awarded VA death pension benefits as of 
February 1, 2002; her rate of pension was based on her report 
of Civil Service benefits in the amount of $65.89 per month. 

2.  In December 2003 the appellant reported that her Civil 
Service benefit was $38 per month; the appellant's VA death 
pension benefits were increased because her income had 
decreased.

3.  Since February 1, 2002 the appellant was receiving Civil 
Service benefits in an amount greater than that which she 
reported.  


CONCLUSION OF LAW

The Pension Maintenance Center properly reduced the 
appellant's VA death pension benefits based on her receipt of 
Civil Service income as of February 1, 2002.  38 U.S.C.A. §§ 
101, 1503, 1521, 1541, 5110 (West 2002 & Supp, 2007); 38 
C.F.R. §§ 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  There are some claims to which VCAA does not apply.  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  It has 
been held not to apply to claims based on allegations that VA 
decisions were clearly and unmistakably erroneous.  Id.  It 
has been held not to apply to claims that turned on statutory 
interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-2 
(2000).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the provisions pertaining to 
VA's duty to notify and to assist do not apply to a claim if 
resolution of the claim is based on interpretation of the 
law, rather than consideration of the factual evidence.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  The 
Court has also held that compliance with the VCAA is not 
required if additional evidence could not possibly change the 
outcome of the case.  See Valiao v. Principi, 17 Vet. App. 
229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Although the 
Court said in Wensch that VCAA did not apply in such cases, 
it may be more accurate to say that VCAA applied, but that 
its notice and duty to assist requirements had been 
satisfied.  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  During the drafting of the VCAA, Congress 
observed that it is important to balance the duty to assist 
against the futility of requiring VA to develop claims where 
there is no reasonable possibility that the assistance would 
substantiate the claim.  Where the law as mandated by 
statute, and not the evidence, is dispositive of this appeal, 
the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 
129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 
30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.). 

As will be discussed in greater detail below, the issue on 
appeal is the propriety of the decision to reduce the 
appellant's death pension benefits effective February 1, 
2002.  The basis of this decision is the amount of Civil 
Service income she received since January 2002.  
Significantly, she has not argued that the Pension 
Maintenance Center was incorrect in the amounts they noted as 
the basis of their decision, or that the laws or regulations 
they applied were incorrect.  Rather, she appears to be 
putting forth an argument primarily couched in equity, 
asserting that the reduction in benefits creates a hardship.  
As noted in the Introduction, such assertions are relevant to 
the issue of obtaining a waiver of recovery of the 
overpayment that resulted from the Pension Maintenance 
Center's determination, but not to the basic issue of the 
propriety of their decision to reduce her pension benefits.

As there appears to be no dispute as to the basic facts 
underlying the Pension Maintenance Center's determination, 
this is a case in which the law is dispositive, and the Board 
finds that the appeal must be denied as a matter of law.  See 
Sabonis, 6 Vet. App. at 430.  Consequently, the duties to 
notify and assist imposed by the VCAA are inapplicable in 
this appeal.  See Dela Cruz 15 Vet. App. at 149.

II.  Legal Analysis

In January 2002, the appellant applied for VA death pension 
benefits.  In her application, she reported that she received 
Civil Service benefits in the amount of $65.89 per month.  

In an April 2002 letter, the Chicago Regional Office (RO) 
determined that the appellant was entitled to VA death 
pension benefits.  She was informed that her rate of pension 
was $468 per month based on her report of her Civil Service 
benefits.  Her award commenced February 1, 2002.  

The appellant submitted a VA Form 21-0518-1, Improved Pension 
Eligibility Verification Report which was received in 
December 2003.  She reported that her Civil Service benefit 
was $38 per month at that time.  By way of a January 2004 
letter the appellant was informed that her pension was 
increased to $503 per month because her income had decreased.  

Thereafter, information was received from the Office of 
Personnel Management which showed that the appellant's Civil 
Service income was greater than the amount used to calculate 
her monthly VA pension benefits.  The rates of payment for 
January 2002, January 2003, and January 2004 were listed.  As 
of February 1, 2002, when the appellant's pension benefits 
began, she was receiving $169 per month.  As of February 1, 
2003, she was receiving $171 per month.  And as of February 
1, 2004, she was receiving $174 per month.   

The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  Pension is not payable if the recipient's 
countable annual income exceeds the maximum limitation given 
the recipient's circumstances as set forth in the 
legislation.  See generally 38 U.S.C.A. §§ 101, 1501.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the veteran's circumstances.  The maximum 
annual pension rate (MAPR) is adjusted from year to year.  
See 38 C.F.R. § 3.23(a)(5); M21-1, Part I, Appendix B.

In order to receive death pension benefits as a surviving 
spouse, the appellant must be the surviving spouse of a 
veteran who had the requisite wartime service, and her income 
must be less than the statutory maximum rate of death 
pension. 38 U.S.C.A. § 1541.  The surviving spouse of a 
veteran who meets the wartime service requirements will be 
paid the maximum rate of pension, reduced by the amount of 
her countable income. 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 
3.273.

The Secretary shall deny or discontinue the payment of 
pension to a surviving spouse based upon consideration of the 
annual income of the surviving spouse, and the income of any 
child from whom the surviving spouse is receiving increased 
pension.  In determining the veteran's countable annual 
family income for purposes of improved pension benefits, 
payments of any kind from any source shall be counted as 
income during the twelve-month annualization period in which 
received, unless specifically excluded.  38 U.S.C.A. § 1543; 
38 C.F.R. §§ 3.271, 3.272.  Because Civil Service benefits 
are not specifically excluded, they are included as countable 
income for the year in which they are received.  See 38 
U.S.C.A. §§ 1503, 1541; 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 
3.273.

In this case, the appellant is challenging the propriety of 
the decision to reduce the appellant's death pension benefits 
effective February 1, 2002.  However, as noted above, she has 
not argued that the Pension Maintenance Center was incorrect 
as to the rates of payment they used for her Civil Service 
income for January 2002 and thereafter, or that the laws or 
regulations they applied were incorrect.  As she noted in her 
VA Form 9, Appeal to Board of Veteran's Appeals, received in 
March 2006, "I m not saying that the decision made is wrong 
or incorrect."  Instead, she argues that the consequence of 
this decision was to reduce her income to such a degree as to 
result in hardship.

Under the law and regulations discussed above, her Civil 
Service benefits are not excluded from her countable income.  
The Pension Maintenance Center properly reduced the veteran's 
death pension benefits effective February 1, 2002.  
Specifically, as of that date, she had income of $169 per 
month; as of February 1, 2003, she had income of $171 per 
month; and as of February 1, 2004, she had income of $174 per 
month.  Therefore, the Pension Maintenance Center 
retroactively reduced the appellant's income by those 
amounts.  Her rate of pension was reduced to $441 per month 
from $468 as of February 1, 2002; the rate was reduced to 
$448 per month from $475 as of December 1, 2002; the rate was 
reduced to $464 per month from $503 as of February 1, 2003; 
the rate was reduced to $474 per month from $514 as of 
December 1, 2003; and the rate was reduced to $483 from $514 
as of February 1, 2004.  

As noted, the appellant has not challenged any of the Pension 
Maintanance Center's findings with respect to her Civilc 
Service income.  Rather, she has challenged the propriety of 
the determination to reduce her pension rates retroactively 
following receive of information verifying her the Civil 
Service benefits received since January 2002 on the basis of 
equity.  However, she has not identified additional expenses 
that could qualify for exclusion under the applicable 
regulations beyond those already considered by the Pension 
Maintanence Center.  

The Board has considered her argument that her current 
pension rate is too low to allow her to cover all of her 
bills, including the cost of treatment for her various 
disabilities, including heart disease, hypertension, and 
depression.  However, the Board notes that letters issued to 
the appellant such as those dated in December 2004, November 
2006, and February 2008, show that medical expenses were 
considered in calculating the appellant's pension rate, and 
she has not challenged the Pension Maintanence Center's 
calculations in that regard.  Thus, although sympathetic to 
the appellant's argument, the Board must conclude that the 
determination to reduce her pension benefits effective 
February 1, 2002, was correct. 

As noted in the Introduction, the Board believes that the 
statement received from the appellant on June 23, 2005, 
arguably raised a claim of waiver of recovery of the 
overpayment due to hardship.  This matter has been referred 
to the agency of original jurisdiction for appropriate 
consideration.

In sum, because of the Civil Service benefits to the 
appellant, effective February 1, 2002, the appellant received 
VA benefit payments in excess of the amount to which she was 
entitled.  Therefore, the Pension Maintenance Center properly 
reduced the appellant's death pension benefits to reflect her 
receipt of Civil Service benefits, which were part of her 
annual countable income.


ORDER

The decision to reduce the appellant's death pension benefits 
effective February 1, 2002, was proper; the appeal is denied.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


